Opinion issued August 1, 2013




                                           In The

                                 Court of Appeals
                                           For The

                             First District of Texas
                              ————————————
                                 NO. 01-13-00262-CR
                               ———————————
                       IN RE THOMAS FLORENCE, Relator



               Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

      Relator Thomas Florence filed a petition for writ of mandamus asking this

Court to compel the trial court to rule on a motion filed in January 2013 following

relator’s conviction on August 5, 2011.1




1
      The underlying proceeding is State of Texas v. Florence, No. 10CR1217 (56th
      District Court, Galveston County, Tex.), the Honorable Lonnie Cox presiding.
      We deny the petition for writ of mandamus. Any pending motions are

dismissed as moot.


                                 PER CURIAM


Panel consists of Justices Keyes, Higley, and Bland.




                                            2